Citation Nr: 0639111	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-19 637	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for schizoaffective 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the RO in 
Philadelphia, Pennsylvania.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Boston, Massachusetts.

In a statement dated in May 2006, and during a hearing held 
before the undersigned in September 2006, the veteran's 
representative raised the issue of the veteran's entitlement 
to service connection for alcohol abuse as secondary to 
service-connected schizoaffective disorder.  That issue has 
not been developed for appellate review, and is referred to 
the RO for appropriate action.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2006).  VA is also required to provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the present case, in an April 2006 statement, and during 
his hearing in September 2006, the veteran indicated that he 
had had a "nervous breakdown" at the VA Medical Center 
(VAMC) in Brockton, Massachusetts around February 2006.  He 
reported that he had seen a counselor at that facility for a 
short time after the event, and that he had gone there to get 
refills of medication as well.  Currently, the most recent 
report of treatment currently on record from the VAMC in 
Brockton is dated in December 2003.  Because it appears that 
later, relevant records of treatment are available, a remand 
is required in order to fulfill VA's duty to assist.  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA is charged with constructive notice of medical evidence in 
its possession).

The veteran was last examined for VA compensation purposes in 
January 2004.  At that time, it was noted, among other 
things, that he denied suicidality and paranoid ideation, and 
that his interaction in the session was appropriate.  Since 
that time, to include during his hearing in September 2006, 
he has indicated that he has some suicidal thoughts, that he 
feels "everybody's against . . . [him]," and that, with the 
exception of his family, he does not like being around people 
and has no friends.  In addition, as noted previously, he has 
reported having had a "nervous breakdown" since the time of 
the prior examination.  Because the evidence of record 
suggests that the veteran's mental status may have changed 
since the time of the January 2004 evaluation, a remand is 
required for a new examination.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2006) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records pertaining to 
any treatment the veteran has received for 
psychiatric difficulties at the VAMC in 
Brockton, Massachusetts since December 2003, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for a psychiatric examination.  The 
examiner should review the claims file, 
examine the veteran, and fully describe all 
psychiatric symptoms and manifestations 
exhibited by the veteran, and their impact on 
his social and industrial functioning.  The 
examiner should also provide a global 
assessment of functioning score and an 
explanation of its meaning.  If the veteran 
is found to have psychiatric disorders other 
than service-connected schizoaffective 
disorder (e.g., depression, a mood disorder, 
or alcohol abuse or dependence), the examiner 
should provide an opinion as to whether such 
disorders are separate and distinct from 
schizoaffective disorder, or whether they are 
caused or aggravated by, adjunct to, or 
otherwise related to schizoaffective disorder 
or any other service-connected condition.  
(The veteran is currently service-connected 
for schizoaffective disorder and coronary 
artery disease.)  If the veteran has 
psychiatric disorders unrelated to 
schizoaffective disorder, and unrelated to 
any other service-connected condition, the 
examiner should offer an opinion as to which 
of the veteran's psychiatric symptoms are due 
to schizoaffective disorder alone and which 
are due to unrelated psychiatric disorders.  
If it is not feasible to provide such an 
opinion, the examiner should state that in 
the report of the examination.  A complete 
rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claim for a rating in excess of 
50 percent for schizoaffective disorder.  If 
the benefit sought remains denied, furnish a 
supplemental SOC (SSOC) to the veteran and 
his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


